IN THE SUPREME COURT OF PENNSYLVANIA


 In the Matter of                              :   No. 1888 Disciplinary Docket No. 3
                                               :
 CHARLES M. NASELSKY,                          :   No. 169 DB 2012
                                               :
 PETITION FOR REINSTATEMENT                    :   Attorney Registration No. 51473
                                               :
                                               :   (Philadelphia)




                                       ORDER


PER CURIAM

       AND NOW, this 4th day of May, 2022, the Petition for Reinstatement is granted.

Petitioner is ordered to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).